Title: To George Washington from Major General Nathanael Greene, 28 March 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Philadelphia 28th March 1780
          
          I got into Town on Saturday Night, but too late to do any business. On Sunday nothing was to be done. Yesterday I had a conference with a Committee of Congress. The public is insolvent to all intents and purposes. The treasury is without money, and the Congress are without credit. There seems to be so many difficulties laid in the way of settleing accounts, that people begin to be afraid to extend their credit who are in Office. I can see no opening through which the supplies for taking the field can be obtained.
          The best people in Congress think the new system for drawing supplies from the States, will be found totally incompetent to the business. There is a new arrangment of the Quarter Masters Department made by Mifflin and others; and now under consideration before Congress for adoption. The scheme is too complex, and tedious, for such heavy and pressing demands as are frequently made upon the Department. I am told it is to be confirmed without alteration. General Schuyler and others think it will starve the Army in ten days. Some parts of it are the very alterations and plans I was mentioning to your Excellency. It adds greatly to your Excellencys load of business, and reduces the duties of the Quarter Master General to almost nothing. The Board of War are to appoint all Officers except those serving with the Army. All payments with the Army are to be drawn in detail by warrants, and pass your Excellencys hands.
          General Schuyler & others consider it as a plan of Mifflins, to injure your Excellencys operation. Mr Shearman and Mifflin are in close league in the business. I am now fully convi⟨nc⟩ed of the reallity of what I suggested to your Excellency before I came away.
          I shall take no hasty step in the business of the Department, as I think my self in a disagreeable situation.
          There is no arrivals for several days, nor news of any kind in town. I am with great respect Your Excellencys Most Obedient humble Servant
          
            Nath. Greene
          
        